     Case 1:19-cv-11297-NMG Document 61 Filed 12/10/20 Page 1 of 15



                    United States District Court
                      District of Massachusetts

                                      )
MIT Federal Credit Union,             )
                                      )
          Plaintiff,                  )
                                      )
          v.                          )
                                      )    Civil Action No.
Michael C. Cordisco                   )    19-11297-NMG
                                      )
          Defendant.                  )
                                      )
                                      )

                         MEMORANDUM & ORDER

GORTON, J.

     This case arises from the default of Michael C. Cordisco

(“Cordisco” or “defendant”) on a line of credit with MIT Federal

Credit Union (“the Credit Union” or “plaintiff”).        The Credit

Union maintains that Cordisco breached an agreement between the

parties by failing to make timely payments on a student loan and

would be unjustly enriched if he were not required to repay it.

On December 4, 2020, this Court entered an Order allowing

plaintiff’s motion for summary judgment (Docket No. 28) but

denying all other pending motions filed by plaintiff (Docket

Nos. 34, 50, 58).   The Court, now, provides this Memorandum and

renewed Order.



                                 - 1 -
     Case 1:19-cv-11297-NMG Document 61 Filed 12/10/20 Page 2 of 15



III. Background

     The Credit Union has its principal place of business in

Massachusetts and Cordisco is a citizen of Connecticut and

therefore the matter is before this Court on diversity

jurisdiction.   On December 3, 2014, Cordisco executed a Graduate

Private Education Line of Credit Agreement (“the Agreement”)

with the Credit Union in the principal amount of $195,000 (“the

loan”).   At that time, the Credit Union also purchased insurance

on the loan from Reliamax Surety Company (“Reliamax”) and

authorized it to collect overdue payments on behalf of the

Credit Union.   Reliamax subsequently became insolvent, however,

at which point the Credit Union retained Cedars Business

Services, LLC (“Cedars”) to collect payments that were overdue

under the loan.

     The terms of the Agreement require Cordisco to “pay the

Credit Union all advances, interest and other amounts due.”           It

identifies events of default which include the failure “to make

any payment when due.”    Upon default, the Credit Union is

entitled to demand immediate payment of the entire balance of

the unpaid debt.   Cordisco does not dispute that he has

defaulted on the loan by failing to pay the amounts due and

owing.

                                 - 2 -
        Case 1:19-cv-11297-NMG Document 61 Filed 12/10/20 Page 3 of 15



     In response to the default, the Credit Union retained Rosen

Legal, LLC (“Rosen”) to send Cordisco two letters in the Spring

of 2019, advising him that it had been retained to collect the

debt and demanding a minimum payment.         The letters also stated

that the Credit Union intended to file suit if no attempt was

made to cure the default.

     Because there was no attempt to cure, in June, 2019, the

Credit Union filed a complaint in this Court alleging that

Cordisco had failed to pay the amount owed to it in the sum of

approximately $185,000, plus interest, costs and attorneys’

fees.    Cordisco filed an answer pro se in August, 2019, in which

he, inter alia, contended that the Credit Union had 1) failed to

effect proper service of process and 2) assigned its interest in

the debt to a third party, defeating its standing to bring this

action to enforce the debt.

     In or about March, 2020, Cordisco retained counsel and,

soon thereafter, filed two motions to dismiss on the grounds of

lack of standing by the Credit Union to pursue collection and

improper venue pursuant to an arbitration clause.           This Court

denied both motions in July, 2020, three days after plaintiff

had filed the subject motion for summary judgment.




                                    - 3 -
        Case 1:19-cv-11297-NMG Document 61 Filed 12/10/20 Page 4 of 15



IV.   Motion for Summary Judgment

      A.      Arguments of the Parties

      In the instant motion for summary judgment, the Credit

Union responds to the defenses raised by Cordisco in his pro se

answer and avers that there is no genuine dispute of material

fact: Cordisco breached the Agreement and owes it the

outstanding debt.      The Credit Union first asserts that it

satisfactorily served process on the defendant, as evidenced by

the Affidavit of Service (“AOS”) submitted in this case.

Plaintiff explains that the complaint was filed electronically,

causing an electronic summons to be issued by the Court.            That

summons was then sent to a process server who, according to his

AOS, served the complaint and summons in-hand on Cordisco’s

wife.      The AOS identifies the wife by both name and physical

description.

      Second, the Credit Union submits that it indisputably

entered into a loan agreement which defendant has breached by

failing to repay the loan, thereby entitling the Credit Union to

recover the overdue amount.       It avers that, although it retained

third parties to communicate with and collect the debt from

Cordisco, the Credit Union has remained the sole creditor and

owner of the debt.      The Credit Union provides documentary

                                    - 4 -
     Case 1:19-cv-11297-NMG Document 61 Filed 12/10/20 Page 5 of 15



evidence to support that position, including letters from Rosen

in 2019 identifying the Credit Union as the holder of the debt.

     Defendant rejoins that the Credit Union 1) failed to effect

sufficient process on his wife, 2) has not authenticated the

subject Agreement and 3) is no longer the owner of the debt and,

thus, lacks standing to collect it.      With respect to service of

process, defendant states (without evidentiary support) that the

person served was not his wife but, instead, likely his dog

sitter or a close family member.     As for the authenticity of the

Agreement, defendant challenges, for the first time, the copy

provided by the Credit Union because it bears censorship marks

on the bottom left-hand corner of each page.       He explicitly

admits, however, that the parties entered into the subject

Agreement and that he defaulted on the subject loan.        In support

of his challenge, defendant provides only the first page of the

purportedly operative Agreement which is identical to the first

page of the Agreement proffered by plaintiff.

     With respect to the current ownership of the debt, Cordisco

contends that three entities other than the Credit Union

purportedly own it, i.e., Cedars, Reliamax and Allied Account

Services.   Cordisco submits that because those entities, rather

than the Credit Union, contacted him with respect to the debt,

                                 - 5 -
     Case 1:19-cv-11297-NMG Document 61 Filed 12/10/20 Page 6 of 15



only they are entitled to collect it.      He has submitted, inter

alia, an affidavit that those entities own the loan and letters

from Cedars and Reliamax in which they request overdue payments.

Although Cordisco disputes that payments are due to the Credit

Union specifically, he does not contest the alleged amount due

and owing pursuant to the loan, which the Credit Union asserts

is $185,459.73 plus interest.

     Plaintiff responds that Cordisco’s challenge to the

authenticity of the Agreement is disingenuous because he has

relied on that same Agreement in his motion to dismiss.         With

respect to ownership of the debt, plaintiff attacks the

sufficiency defendant’s rebuttal evidence.       The Credit Union

first contends that many of the documents submitted by Cordisco

actually support the Credit Union’s ownership.       For instance,

two of those documents are letters sent from Cedars to Cordisco

identifying “MIT Federal Credit Union” as the creditor and

providing a disclaimer stating, “THIS COMMUNICATION IS FROM A

DEBT COLLECTOR.”   Neither letter identifies Cedars as the owner

of the debt.   The Credit Union further refutes defendant’s

challenge by proffering an affidavit from the Director of

Operations of ReliaMax which states that “Reliamax is not the

owner of the Loan and has never owned the Loan.”

                                 - 6 -
     Case 1:19-cv-11297-NMG Document 61 Filed 12/10/20 Page 7 of 15



     B.   Legal Standard

     The role of summary judgment is “to pierce the pleadings

and to assess the proof in order to see whether there is a

genuine need for trial.” Mesnick v. Gen. Elec. Co., 950 F.2d

816, 822 (1st Cir. 1991) (quoting Garside v. Osco Drug, Inc.,

895 F.2d 46, 50 (1st Cir. 1990)).     The burden is on the moving

party to show, through the pleadings, discovery and affidavits,

“that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).

     A fact is material if it “might affect the outcome of the

suit under the governing law . . .” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).     A genuine issue of material

fact exists where the evidence with respect to the material fact

in dispute “is such that a reasonable jury could return a

verdict for the nonmoving party.” Id.

     If the moving party satisfies its burden, the burden shifts

to the nonmoving party to set forth specific facts showing that

there is a genuine, triable issue. Celotex Corp. v. Catrett, 477

U.S. 317, 324 (1986).   The Court must view the entire record in

the light most favorable to the non-moving party and make all

reasonable inferences in that party's favor. O'Connor v.

                                 - 7 -
     Case 1:19-cv-11297-NMG Document 61 Filed 12/10/20 Page 8 of 15



Steeves, 994 F.2d 905, 907 (1st Cir. 1993).       Summary judgment is

appropriate if, after viewing the record in the non-moving

party's favor, the Court determines that no genuine issue of

material fact exists and that the moving party is entitled to

judgment as a matter of law. Celotex Corp., 477 U.S. at 322-23.

     C.   Application

          1. Service of Process

     Under Fed. R. Civ. P. 4(e), a defendant may be served with

process by, inter alia, having a copy of the summons and

complaint left at his “dwelling or usual place of abode with

someone of suitable age and discretion who resides there.”            When

analyzing the sufficiency of such service, a court may view “a

process server’s affidavit of service . . . as prima facie proof

of service.” English v. Bank of America, N.A., No. 13-cv-265,

2013 WL 6448672, at *5 (D. Me. Dec. 9, 2013).       To refute that

proof, a defendant must offer strong and convincing rebuttal

evidence which requires more than an affidavit by him simply

denying service. See Curley v. Radow, No. 00-cv-10956, 2007 WL

2060015, at *5 (D. Mass. July 16, 2007) (“[A]n affiavit [alone]

that merely denies service does not overcome a signed return of

service.”).




                                 - 8 -
     Case 1:19-cv-11297-NMG Document 61 Filed 12/10/20 Page 9 of 15



     Here, the Court finds that defendant has failed to proffer

convincing rebuttal evidence as to the sufficiency of service

and, therefore, accepts the process server’s Affidavit of

Service as conclusive proof of service.      The AOS attests that

Cordisco’s spouse accepted service and provides her name and

physical appearance.   Meanwhile, the only countervailing

evidence is conclusory statements by Cordisco that no one at his

residence was served with process, including his wife.         He

provides no affidavit of his wife to support his denial. See

Curley, 2007 WL 2060015, at *5 (“[A]n affiavit [alone] that

merely denies service does not overcome a signed return of

service.”).   Accordingly, because defendant has failed to rebut

the sufficiency of service, the Court finds that it was proper.

          2. Breach of Contract and Standing

     Under Massachusetts law, to prove a breach of contract, the

plaintiff must demonstrate that: 1) a valid contract exists

between the parties, 2) the defendant failed to perform its

duties under that contract and 3) that failure caused the

plaintiff damages. See Shaulis v. Nordstrom, Inc., 120 F. Supp.

3d 40, 54 (D. Mass. 2015) (quoting Guckenberger v. Bos. Univ.,

957 F. Supp. 306, 316 (D. Mass. 1997)).




                                 - 9 -
     Case 1:19-cv-11297-NMG Document 61 Filed 12/10/20 Page 10 of 15



     Here, the Court finds that defendant’s evidence is

inadequate to defeat summary judgment in favor of the plaintiff.

There is no dispute that defendant executed a Line of Credit

Agreement with the Credit Union and subsequently defaulted on

his loan.   Although defendant now challenges, for the first

time, the authenticity of the specific document proffered by

plaintiff, the Court agrees with plaintiff that the challenge is

disingenuous.   Indeed, defendant sought to enforce the

arbitration clause contained in that same document in a prior

motion.   In any event, defendant’s admission makes clear that a

valid agreement exists between the parties which defendant

breached by failing to make payments pursuant to that agreement.

     The closer question in this case is plaintiff’s claim for

damages, which depends on its standing to bring this claim. See

Lujan v. Defenders of Wildlife, 504 U.S. 555, 559-61 (1992)

(holding that, in order to establish standing, a plaintiff must

show 1) an injury in fact, 2) a causal connection between the

injury and the conduct complained of, such that the injury is

fairly traceable to that conduct and 3) a likelihood that the

injury will be redressed by a favorable decision).         That turns

on whether the Credit Union has maintained ownership of the




                                 - 10 -
        Case 1:19-cv-11297-NMG Document 61 Filed 12/10/20 Page 11 of 15



debt, despite retaining third-party debt collectors, or whether

the Credit Union assigned or transferred its interest therein.

     Under Federal Law, a creditor is someone who “offers or

extends credit creating a debt or to whom a debt is owed.” 15

U.S.C. § 1692a(4).       A debt collector, on the other hand,

includes

     any person who uses any instrumentality of interstate
     commerce or the mails in any business the principal purpose
     of which is the collection of any debts . . . owed or due
     or asserted to be owed or due another.

15 U.S.C. § 1692a(6) (emphasis added); see also 209 CMR 18.02.

The two are mutually exclusive, thereby enabling a situation

whereby a creditor hires a debt collector to collect a debt but,

nonetheless, maintains ownership of that debt. See In re

JPMorgan Chase Mortg. Modification Litig., 880 F. Supp. 2d 220,

243 (D. Mass. 2012); see also Chiang v. Verizon New England

Inc., 595 F.3d 26 (1st Cir. 2010) (distinguishing between the

creditor/debt owner and its debt collectors).

     Here, the Credit Union has met its initial burden of

establishing that it is indisputably the owner of the subject

debt.    It has proffered, inter alia, the Line of Credit

Agreement entered into by the parties in December, 2014; letters

from Cedars in 2018 seeking to collect the outstanding debt on

behalf of the Credit Union; letters from Rosen in 2019 seeking
                                    - 11 -
     Case 1:19-cv-11297-NMG Document 61 Filed 12/10/20 Page 12 of 15



to collect the same on behalf of the Credit Union; Cordisco’s

account history with the Credit Union between January, 2015 and

June, 2020, and an affidavit from the Director of Operations for

Reliamax stating that Reliamax never owned the subject debt.

Each submission makes clear that, although the Credit Union

hired debt collectors to communicate with Cordisco, it has

maintained ownership of the loan since it was extended in 2014.

     Meanwhile, Cordisco has failed to respond to plaintiff’s

proffer with admissible evidence that raises a material dispute

with respect to the ownership of the subject debt. See Fed. R.

Civ. P. 56(e) (“An affidavit or declaration used to support or

oppose a motion must be made on personal knowledge [and] set out

facts that would be admissible in evidence.”).        He has cited no

law preventing a creditor from suing to recover a debt after it

has retained debt collectors and has produced no admissible

evidence raising a triable issue with respect to whether the

Credit Union assigned or transferred its debt.        He makes no

reference to any agreement between the Credit Union and third

parties explicitly assigning or transferring the debt.

     Instead, Cordisco relies on his own, unsubstantiated

statements that agents of the third parties purportedly told him

that they have become the lawful owners of the debt. Compare

                                 - 12 -
     Case 1:19-cv-11297-NMG Document 61 Filed 12/10/20 Page 13 of 15



Cadle Co. v. Hayes, 116 F.3d 957, 961 n.5 (1st Cir. 1997)

(considering the self-serving statements in a party’s own

affidavit because it was based on first-hand knowledge (emphasis

added)) with Garside v. Osco Drug, Inc., 895 F.2d 46, 50 (1st

Cir. 1990) (“Hearsay evidence, inadmissible at trial, cannot be

considered on a motion for summary judgment”).        He also proffers

letters sent to him by Reliamax and Cedars but they do not

identify the third parties as the creditor or owner of the debt.

To the contrary, two of the letters from Cedars explicitly

identify it as the debt collector and the Credit Union as the

creditor.

     Upon review of the record, the Court finds no genuine

dispute that the Credit Union owns the subject debt and has been

damaged by Cordisco’s failure to repay it which is redressable

by an award of damages.    Consequently, plaintiff is the proper

party to bring a claim for breach of contract and is entitled to

recoup the amount due and owing on the loan at the time it filed

this action, which this Court finds to be $185,459.73, plus

interest.   The Court will, accordingly, allow summary judgment

in favor of the plaintiff in that amount.




                                 - 13 -
     Case 1:19-cv-11297-NMG Document 61 Filed 12/10/20 Page 14 of 15



V.   Attorneys’ Fees

     Under Massachusetts law, when a fee provision in a contract

calls for “reasonable” fees, a court should consider, inter

alia, the ability and reputation of the attorney, the time

spent, the fees usually charged, the amount of money or property

affected by the controversy and the results secured. AccuSoft

Corp. v. Palo, 237 F.3d 31, 61 (1st Cir. 2001).        If, after

consideration of such factors, the court finds that an award of

the requested attorneys’ fees would be inequitable or

unreasonable, it can reduce or deny the fee award. Id. (quoting

U.S. For Use of C.J.C., Inc. v. Western States Mechanical

Contractors, Inc., 834 F.2d 1533, 1549 (10th Cir. 1987)); see

also Trustee of Tufts College v. Ramsdell, 28 Mass. App. Ct.

584, 585 (1990)).

     Upon consideration of plaintiff’s motion for attorneys’

fees, the Court will deny it without prejudice because the

motion is ambiguous and unsubstantiated.       The motion seeks fees

“after a jury verdict is rendered in favor of MIT” which clearly

has not happened and also purports entitlement to fees incurred

“through the date of the change of counsel” which is

unexplained.   Nor had defendant yet been afforded an opportunity

to file an opposition.

                                 - 14 -
     Case 1:19-cv-11297-NMG Document 61 Filed 12/10/20 Page 15 of 15



     Furthermore, the record makes clear that defendant has

suffered financial hardship which has caused him to default on

his student loan.   It indicates that at least some of

plaintiff’s fees were incurred to respond to defendant’s

ostensible concern about who owned the debt.        Under the

circumstances, an award of attorneys’ fees at this point is

unwarranted.

                                 ORDER

     For the foregoing reasons,

     - plaintiff’s motion for summary judgment (Docket No. 28)
       is ALLOWED;

     - plaintiff’s motions to strike (Docket No. 34) and in
       limine (Docket No. 50) are DENIED as moot; and

     - plaintiff’s motion for attorney fees (Docket No. 58) is
       DENIED without prejudice.


So ordered.
                                         \s\ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated December 10, 2020




                                 - 15 -
